    Case 1:21-cv-01573-WMR Document 12 Filed 07/12/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

TANYETTA LATRICE ARNOLD,      :
                              :
          Plaintiff,          :
                              :
          v.                  : CIVIL ACTION NO.
                              : 1:21-CV-1573-WMR-JSA
EQUIFAX INFORMATION SERVICES :
LLC and EMORY ALLIANCE CREDIT :
UNION,                        :
                              :
          Defendants.         :

                                     ORDER

      Plaintiff has filed Notices of Settlement [9][11] indicating that she has reached

settlement agreements with both Defendants and that she anticipates dismissing this

action upon the completion of their terms. Accordingly, the Clerk is DIRECTED to

ADMINISTRATIVELY CLOSE the case. This closure is not a dismissal and does

not preclude the filing of documents, and the case may be re-opened if necessary.

The parties are ORDERED to file documents to dispose of the case within sixty

(60) days of the date of this Order. Absent an extension or further order of the Court,

if no request to reopen the case is made within 60 days, the case will be considered

DISMISSED WITH PREJUDICE at that time.

      IT IS SO ORDERED this 12th day of July, 2021.

                                        __________________________________
